Citation Nr: 0606989	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-28 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chronic maxillary 
sinusitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed his claim for an increased 
rating in May 2002.  The RO awarded an increased 10 percent 
rating, effective from the date of claim and the veteran 
appealed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran has asserted that his service-connected 
disability has worsened since his last examination, so he 
should be afforded a new examination in compliance with VA's 
duty to assist.  The last examination of record is dated 
November 2002.  The Board notes that both the VA and private 
medical records predate that examination.  

The veteran's sinusitis is rated pursuant to Diagnostic Code 
6510-6513.  He has been assigned a 10 percent rating.  In 
order for a higher rating to be warranted, the sinusitis must 
be productive of three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting, which 
would warrant a 30 percent rating.  A 50 percent evaluation 
is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
Note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

The records reflect that the veteran has in the past had 
headaches, pain, tenderness, and purulent discharge or 
crusting.  The current frequency is unclear.  The possibility 
of surgery was also discussed.  Accordingly, the veteran 
should be afforded a new examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The veteran is hereby 
notified of 38 C.F.R. § 3.655 which provides that when the 
claimant is pursuing a claim for an increase and without good 
cause fails to report for the examination, the claim will be 
denied.

The veteran has received VA and private medical treatment for 
his sinusitis.  On remand, the medical records from the VA 
Medical Center in Kansas City dated from November 2002 should 
be requested and obtained.  If the veteran is still receiving 
private treatment for his sinusitis, he should provide the 
appropriate medical release so that VA may obtain those 
records.  

In addition, further action is required in accordance with 
the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a 
duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran filed his claim for an increased rating in May 
2002 and was sent a VCAA letter in June 2002.  However, while 
treatment records were requested, the letter did not address 
the increased rating claim.  Accordingly, the agency of 
original jurisdiction (AOJ) should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed as to the issues remaining on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Contact the veteran and ascertain whether 
he has received private treatment for his 
sinusitis since August 2002.  If so, the 
veteran should be requested to provide the 
appropriate medical release and those records 
should be obtained.  

3.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the VA 
Medical Center in Kansas City from 
November 2002 onward.  

4.  The veteran is hereby notified of 
38 C.F.R. § 3.655 which provides that 
when the claimant pursuing a claim for an 
increase and without good cause fails to 
report for the VA examination, the claim 
will be denied.

5.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  

The examiner should state if the veteran's 
sinusitis is productive of three or more 
incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six 
non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and 
purulent discharge or crusting.

The examiner should further indicate if the 
veteran has had sinus surgery for his 
sinusitis.  If so, the examiner should 
indicate if the veteran has chronic 
osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and 
tenderness of affected sinus, and purulent 
discharge or crusting after repeated 
surgeries.  A rationale for any opinion 
expressed should be provided.

6.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

